Citation Nr: 0608660	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for status-post 
left inguinal hernia repair, currently assigned a 
noncompensable evaluation.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a scar, status-post left inguinal hernia repair.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1978 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
San Juan Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In November 2003, the Board remanded the case for further 
development.  


FINDINGS OF FACT

1.  For the period from July 1, 1995 to December 13, 2001, 
there was no evidence of post-operative recurrent left 
inguinal hernia which was readily reducible and well-
supported by a truss or belt.  

2.  For the period from December 14, 2001 to April 29, 2002, 
the veteran's small postoperative recurrent left inguinal 
hernia was readily reducible.  

3.  On April 30, 2002, the veteran underwent left inguinal 
hernia repair and was granted a temporary 100 percent 
evaluation from April 30, 2002 to May 30, 2002.

4.  For the period beginning on June 1, 2002 to the present, 
there is evidence of post-operative recurrent left inguinal 
hernia (on computerized tomography (CT) scan which is readily 
reducible and well-supported by a truss or belt.  On July 
2004 VA examination, a left inguinal hernia was not palpable.   

5.  The veteran's scar in the left inguinal area, which 
measures 4 inches long, is manifested by tenderness, pain on 
exertion, but does not cause limited motion.  The scar is 
well-healed.  

6.  The veteran has not submitted evidence tending to show 
that his service-connected status-post left inguinal hernia, 
to include residual scar, requires frequent hospitalization, 
is unusual, or causes marked interference with employment.


CONCLUSIONS OF LAW

1.  For the period from July 1, 1995 to December 13, 2001, 
the criteria for a compensable evaluation for status-post 
left inguinal hernia repair are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7338 (2005).  

2.  For the period from December 14, 2001 to present, the 
criteria for a schedular evaluation of 10 percent, but no 
more, for status-post left inguinal hernia repair are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7338 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for a scar, status-post left inguinal hernia repair, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.118, Diagnostic Codes 7801, 7802, 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of a letter sent to the veteran 
in April 2004, which RO essentially informed the veteran of 
the provisions of the VCAA.  More specifically, this letter 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to his appeal, 
but that he had to provide enough information so that VA 
could request the relevant records.  The letter also contains 
a specific request that the veteran send copies of any 
relevant evidence that he has in his possession.  The veteran 
has not alleged that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in April 1999, as well as supplemental statements of 
the case (SSOCs) in June 2003 and October 2005, in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations regarding his increased rating 
claim.  Thus, the Board believes that appropriate notice has 
been given in this case.  Additionally, the Board notes that 
a substantial body of evidence was developed with respect to 
the veteran's claim, and that the SOC and SSOCs issued by the 
RO clarified why this particular claim was being denied, and 
of the evidence that was lacking.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the SSOC 
issued in October 2005 contained the pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Thus, to the extent that the letters 
notifying him of the VCAA may not have technically informed 
the veteran of each element of the VCAA, the veteran was 
nonetheless properly notified of all the provisions of the 
VCAA by the SSOC issued in October 2005.  For these reasons, 
the Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records and 
medical records from the VA medical center in San Juan.  The 
veteran underwent relevant VA examinations in November 1998 
and July 2004.  The veteran has not indicated that he has any 
additional evidence to submit.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v.Principi, 16 Vet. App. 183 (2002).  

In regards to the partial denial of the veteran's disability 
rating claim, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 
02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  In 
regards to the partial award of an increased rating, there 
can be no possibility of any prejudice to the veteran because 
there was already a staged rating in effect, and the Board is 
merely continuing the compensable schedular evaluation that 
was previously in effect from December 2001.  There is no 
effective date issue to resolve.  For the above reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

The veteran contends that he is entitled to an increased 
evaluation for service-connected residuals of left inguinal 
hernia repair.  

During service, the veteran underwent left inguinal hernia 
repair.  Post-service in 1996, his left inguinal hernia 
recurred and was repaired.  In a January 1996 rating 
decision, the RO granted service connection for status-post 
left inguinal hernia repair, and assigned a noncompensable 
evaluation, pursuant to Diagnostic Code 7338, effective July 
1, 1995.  The veteran subsequently appealed a November 1998 
rating decision which continued the noncompensable 
evaluation.  

During the course of the veteran's appeal, his evaluation for 
residuals of left inguinal hernia repair was increased to 10 
percent, effective December 14, 2001 (see May 2005 rating 
decision).  In April 2002, the veteran underwent surgery to 
repair a recurring left inguinal hernia, thus he was afforded 
a temporary 100 percent evaluation, effective from April 30, 
2002 to May 30, 2002.  Following the veteran's recuperation 
period, the RO assigned a noncompensable evaluation, 
effective June 1, 2002, and such evaluation has continued to 
the present.  

According to the applicable diagnostic code which rates 
impairment resulting from an inguinal hernia, evidence of 
either a small reducible inguinal hernia, an inguinal hernia 
without true hernia protrusion, or an inguinal hernia which 
was not operated on but which is remediable warrants a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2005).  A compensable evaluation of 10 percent 
requires evidence of a post-operative recurrent inguinal 
hernia which is readily reducible and which is well-supported 
by a truss or belt.  A 30 percent disability rating 
necessitates evidence of a small post-operative recurrent or 
unoperated irremediable inguinal hernia which is not well 
supported by a truss or which is not readily reducible.   The 
highest evaluation allowable pursuant to this Code, 60 
percent, requires evidence of a large post-operative 
recurrent inguinal hernia which is not well supported under 
ordinary conditions and not readily reducible when considered 
inoperable.  A 10 percent evaluation is added for bilateral 
involvement, as long as the second hernia is compensable.  In 
other words, the more severely disabling hernia is to be 
evaluated, and 10 percent added for the second hernia, only 
if the latter is of a compensable degree.  38 C.F.R. § 4.114, 
Note following Diagnostic Code 7338. 

a.  For the period from July 1, 1995 to December 13, 2001

On review, the Board finds that a compensable evaluation for 
status-post left inguinal hernia repair was not warranted for 
the period from July 1, 1995 to December 13, 2001.  In 1996, 
the veteran's left inguinal hernia was reducible and he 
underwent hernia repair.  Post-operatively, there was no 
evidence that the recurrent left inguinal hernia was readily 
reducible and well-supported by a truss or belt.  On November 
1998 VA examination, the veteran had healed from the left 
inguinal herniorrhaphy; no residuals or any other pathologic 
findings were found.  Thus, a compensable evaluation during 
the applicable time period is not warranted.

b.  For the period from December 14, 2001 to present

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for residuals of left inguinal 
hernia repair from December 14, 2001 to April 29, 2002.  VA 
outpatient record dated on December 14, 2001 shows that the 
veteran had a small protruding mass in the left inguinal 
area, which was readily reducible.  Absent evidence showing 
that the veteran's recurrent left inguinal hernia was not 
well supported by truss, or not readily reducible, an 
evaluation in excess of 10 percent during the applicable time 
period is not warranted.

Following the veteran's convalescence period, he was re-
assigned a noncompensable evaluation for status-post left 
inguinal hernia repair, effective June 1, 2002.  Abdominal CT 
scan dated in May 2004 showed a small left hernia, in 
pertinent part.  During the most recent VA examination in 
July 2004, the veteran's left inguinal hernia was not 
palpable.  The record reflects that he has undergone 3 
surgeries for the recurring left inguinal hernia.  Resolving 
all doubt in the veteran's favor, the evidence of record 
since June 1, 2002 continues to show that the veteran's post-
operative recurrent, left inguinal hernia is readily 
reducible and well-supported by a truss or belt.  Thus, a 10 
percent evaluation continues to be warranted.

The Board acknowledges the representative's September 2003 
statement, in which he suggests that an increased evaluation 
is warranted because the veteran has a small right inguinal 
hernia, which is recurrent and readily reducible.  
Nonetheless, the Board notes that the veteran is not service-
connected for his right inguinal hernia, therefore additional 
compensation is not warranted for bilateral involvement.   


Scar, Status-Post Left Inguinal Hernia Repair

In a May 2005 rating decision, the RO granted service 
connection for a scar, status-post left inguinal hernia 
repair, and assigned a 10 percent evaluation, pursuant to 
Diagnostic Code 7804, effective July 15, 2004.  A 10 percent 
evaluation under Diagnostic Code 7804 is warranted when there 
is evidence of a superficial scar which is painful on 
examination.  See 38 C.F.R. § 4.118 (2005).  A superficial 
scar is one that is not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7804 (2005).

On review, the veteran is currently in receipt of the maximum 
disability evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Thus, an evaluation in excess of 10 
percent is not available under Diagnostic Code 7804.  

Other potentially applicable diagnostic codes that provide 
for an evaluation in excess of 10 percent are 7801 (scars, 
other than head, face, or neck, that are deep or that cause 
limitation of motion), and 7802 (scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion).  See 38 C.F.R. § 4.118 (2005).  The 
veteran's most recent VA examination in July 2004 failed to 
show that his left inguinal scar was deep or caused limited 
motion, except for pain on exertion.  The veteran's scar 
measured 4 inches long and one centimeter wide.  The scar was 
well-healed and skin-colored.  Accordingly, Diagnostic Codes 
7801 and 7802 do not provide for an evaluation in excess of 
10 percent.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
veteran has undergone repair of his left inguinal hernia 
twice since service, however there is no evidence of record 
showing that he is frequently hospitalized for such hernia 
and residual scar, and there is no indication that that the 
veteran's left hernia disability results in a marked 
interference with employment beyond that contemplated within 
the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

A compensable evaluation for status-post left inguinal hernia 
repair for the period prior to December 14, 2001 is denied.  

A 10 percent evaluation for status-post left inguinal hernia 
repair, but no more, for the period from December 14, 2001 is 
allowed, subject to the regulations pertinent to the 
disbursement of monetary funds.  

An evaluation in excess of 10 percent for scar, status-post 
left inguinal hernia repair, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


